Exhibit 10.1

 

 

Published CUSIP Number:                          

 

 

CREDIT AGREEMENT

 

dated as of June 15, 2004

 

among

 

SABRE INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

CITIBANK, N.A.,

SUMITOMO MITSUI BANKING CORP., NEW YORK,

UFJ BANK LIMITED

and

JPMORGAN CHASE BANK,

as Co-Syndication Agents

 

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

 

1.02

Interpretive Provisions.

 

1.03

Accounting Terms and Provisions.

 

1.04

Rounding.

 

1.05

References to Agreements and Laws.

 

1.06

Times of Day.

 

1.07

Letter of Credit Amounts.

 

1.08

Exchange Rates; Currency Equivalents.

 

1.09

Additional Alternative Currencies.

 

1.10

Redenomination of Certain Alternative Currencies.

 

 

 

 

ARTICLE II  COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Commitments.

 

2.02

Borrowings, Conversions and Continuations.

 

2.03

Additional Provisions with Respect to Letters of Credit.

 

2.04

Additional Provisions with Respect to Swingline Loans.

 

2.05

Repayment of Loans.

 

2.06

Prepayments.

 

2.07

Termination or Reduction of Commitments.

 

2.08

Interest.

 

2.09

Fees.

 

2.10

Computation of Interest and Fees.

 

2.11

Payments Generally.

 

2.12

Sharing of Payments.

 

2.13

Evidence of Debt.

 

 

 

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

 

3.02

Illegality.

 

3.03

Inability to Determine Rates.

 

3.04

Increased Cost; Capital Adequacy; Reserves on Eurodollar Rate Loans.

 

3.05

Compensation for Losses.

 

3.06

Matters Applicable to All Requests for Compensation.

 

3.07

Survival Losses.

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions to Initial Credit Extensions.

 

4.02

Conditions to all Credit Extensions.

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

5.01

Corporate Existence.

 

5.02

Power and Authority.

 

5.03

Enforceability.

 

5.04

Legal Proceedings.

 

 

i

--------------------------------------------------------------------------------


 

5.05

No Material Adverse Effect.

 

5.06

Compliance with Law.

 

5.07

Use of Proceeds.

 

5.08

Disclosure.

 

5.09

Absence of Default.

 

5.10

ERISA Compliance.

 

5.11

Financial Condition.

 

5.12

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

 

5.13

Insurance.

 

 

 

 

ARTICLE VI  AFFIRMATIVE COVENANTS

 

6.01

Preservation of Existence.

 

6.02

Payment of Taxes and Claims.

 

6.03

Inspection Rights.

 

6.04

Financial Statements.

 

6.05

Certificates, Notices and Other Information.

 

6.06

Keeping of Records and Books of Account.

 

6.07

Compliance With Laws.

 

6.08

Maintenance of Insurance.

 

6.09

Maintenance of Properties.

 

6.10

Compliance With Agreements.

 

6.11

Use of Proceeds.

 

 

 

 

ARTICLE VII  NEGATIVE COVENANTS

 

7.01

Restricted Funded Debt.

 

7.02

Liens.

 

7.03

Fundamental Changes.

 

7.04

Asset Dispositions.

 

7.05

Financial Covenants.

 

7.06

Permitted Securitization Transaction.

 

7.07

Transactions with Affiliates.

 

7.08

Dividends; Stock Repurchases and Redemptions.

 

 

 

 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default.

 

8.02

Remedies Upon Event of Default.

 

8.03

Application of Funds.

 

 

 

 

ARTICLE IX  ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority.

 

9.02

Rights as a Lender.

 

9.03

Exculpatory Provisions.

 

9.04

Reliance by Administrative Agent.

 

9.05

Delegation of Duties.

 

9.06

Resignation of Administrative Agent.

 

9.07

Non-Reliance on Administrative Agent and Other Lenders.

 

9.08

No Other Duties, Etc.

 

9.09

Administrative Agent May File Proofs of Claim.

 

 

 

 

ARTICLE X  MISCELLANEOUS

 

10.01

Amendments, Etc.

 

 

ii

--------------------------------------------------------------------------------


 

10.02

Notices; Effectiveness; Electronic Communication.

 

10.03

No Waiver; Cumulative Remedies.

 

10.04

Expenses; Indemnity; Damage Waiver.

 

10.05

Payments Set Aside.

 

10.06

Successors and Assigns.

 

10.07

Treatment of Certain Information; Confidentiality.

 

10.08

Right of Setoff.

 

10.09

Interest Rate Limitation.

 

10.10

Counterparts; Integration; Effectiveness.

 

10.11

Survival of Representations and Warranties.

 

10.12

Severability.

 

10.13

Replacement of Lenders.

 

10.14

Governing Law; Jurisdiction; Etc.

 

10.15

Waiver of Jury Trial.

 

10.16

USA PATRIOT Act Notice.

 

10.17

Judgment Currency.

 

10.18

ENTIRE AGREEMENT.

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 2.01

Lenders and Commitments

 

Schedule 3.03

Mandatory Cost Rate

 

Schedule 5.04

Legal Proceedings

 

Schedule 10.02

Notice Addresses

 

 

 

 

EXHIBITS

 

 

 

Exhibit 2.01(d)

Form of Lender Joinder Agreement

 

Exhibit 2.02

Form of Loan Notice

 

Exhibit 2.13-1

Form of Revolving Note

 

Exhibit 2.13-2

Form of Swingline Note

 

Exhibit 6.05(d)

Form of Compliance Certificate

 

Exhibit 10.06

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

 

This CREDIT AGREEMENT (the “Credit Agreement”) is entered into as of June 15,
2004, among SABRE INC., a Delaware corporation (the “Borrower”), the Lenders
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facility available on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 


1.01                        DEFINED TERMS.


 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or substantially all of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).

 

“Alternative Currency” means each of Australian Dollars, British Pounds
Sterling, Canadian Dollars, Euro, Yen and each other lawful currency (other than
Dollars) that is freely available and freely transferable and convertible into
Dollars and that is approved by all the Lenders in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” has the meaning provided in Section 2.01(a). 
The Alternative Currency Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“Applicable Currency” means, with respect to any Loan, the currency in which
such Loan is denominated.

 

“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating:

 

Pricing
Level

 

S&P
Debt Rating

 

Moody’s
Debt Rating

 

Margin
for Eurocurrency Loans and
Letter of Credit Fees

 

Base
Margin

 

Facility
Fee

 

Utilization
Fee
(>50%)

 

1

 

A and above

 

A2 and above

 

0.295

%

0.000

%

0.080

%

0.100

%

2

 

A-

 

A3

 

0.400

%

0.000

%

0.100

%

0.100

%

3

 

BBB+

 

Baa1

 

0.500

%

0.000

%

0.125

%

0.125

%

4

 

BBB

 

Baa2

 

0.600

%

0.000

%

0.150

%

0.125

%

5

 

BBB-

 

Baa3

 

0.775

%

0.000

%

0.225

%

0.125

%

6

 

BB+ and below

 

Ba1 and below

 

0.950

%

0.000

%

0.300

%

0.250

%

 

The Parent will maintain a Debt Rating at all times with each of the Rating
Services.  The applicable Pricing Level will be determined by reference to the
Debt Ratings; provided that (a) if Debt Ratings are provided by each of the
Rating Services and the Debt Ratings by the Rating Services indicate different
Pricing Levels, then (i) if they are only one level apart, the applicable
Pricing Level shall be determined by reference to the higher (less expensive)
Debt Rating and shall be set at the Pricing Level indicated thereby (e.g., if
the Debt Rating by S&P is A and Moody’s is A3, the Applicable Percentage would
be set at Pricing Level 1), (ii) if they are two or four levels apart, the
applicable Pricing Level shall be determined by using the Debt Rating that is
the intermediate Debt Rating (e.g., if the Debt Rating by S&P is A and Moody’s
is Baa1, the Applicable Percentage would be set at Pricing Level 2) and (iii) if
they are three or five levels apart, the applicable Pricing Level shall be
determined by using the Debt Rating that is the higher (less expensive) of the
two intermediate Debt Ratings (e.g., if the Debt Rating by S&P is A and Moody’s
is Baa2, the Applicable Percentage would be set at Pricing Level 2), (b) if
there is only one Debt Rating, then the applicable Pricing Level shall be
determined by reference to the Pricing Level indicated thereby (e.g., if the
only Debt Rating is by S&P and it is BBB, the Applicable Percentage would be set
at

 

2

--------------------------------------------------------------------------------


 

Pricing Level 4; provided, however, that if as of the last day upon which there
were two Debt Ratings those ratings were two or more levels apart, then the
applicable Pricing Level shall be determined by reference to the next lower
(more expensive) Debt Rating and shall be set at the Pricing Level indicated
thereby (e.g., if the only Debt Rating is by S&P and it is BBB and Moody’s last
Debt Rating was A-, the Applicable Percentage would be set at Pricing Level 5)
and (c) if there is no Debt Rating, then the Applicable Percentage would be set
at Pricing Level 6.

 

The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating.  Adjustments in the
Applicable Percentage shall be effective as to all Extensions of Credit,
existing and prospective, from the date of adjustment.  Determinations by the
Administrative Agent of the applicable Pricing Level shall be conclusive absent
manifest error.  The Administrative Agent shall promptly notify the Lenders of
changes in the Applicable Percentage.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” shall mean and include the sale, lease or other disposition
of any property or asset (including without limitation the Capital Stock of a
Subsidiary) by the Borrower or any of its Subsidiaries; but for purposes hereof
shall not include, in any event, (a) the sale of inventory in the ordinary
course of business, (b) the sale or disposition of machinery and equipment no
longer used or useful in the conduct of business, (c) a sale, lease, transfer or
other disposition of property or assets by the Borrower to any of its
Subsidiaries or by any Subsidiary to the Borrower, (d) a sale, transfer or other
disposition of Securitization Receivables in connection with a Permitted
Securitization Transaction or (e) a sale, transfer or other disposition of cash
or marketable securities in connection with any (i) dividend payment or other
distribution in respect of, or purchase, redemption or other acquisition of,
Capital Stock of the Borrower or its Subsidiaries or (ii) acquisition by the
Borrower or its Subsidiaries of any assets, rights, properties, goods or
services, or loans, advances or other credits extended by the Borrower or its
Subsidiaries, or other transaction or arrangement whereby the Borrower or its
Subsidiaries receive consideration.

 

“Arranger” means BAS, in its capacity as sole lead arranger and sole book
manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 10.06.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate

 

3

--------------------------------------------------------------------------------


 

implied in the applicable lease) of the obligations of the lessee for rental
payments during the term of such lease).

 

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“BAS” means Banc of America Securities LLC, together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans, in the same currency and
having the same Interest Period, or (b) a borrowing of Swingline Loans, as
appropriate.

 

“British Pounds Sterling” or “£” means the lawful currency of the United
Kingdom.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, (a) if such day relates to
any Eurocurrency Rate Loan denominated in a currency other than Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency or (b) if such day relates to any Eurocurrency Rate Loan
denominated in Euro, means a TARGET Day .

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for

 

4

--------------------------------------------------------------------------------


 

the L/C Obligations, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer.

 

“Closing Date” means the date hereof.

 

“Committed Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Lender in accordance with its pro rata share pursuant to Section
2.01, except as otherwise provided herein.

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

“Commitments” means the Revolving Commitment, the L/C Commitment and the
Swingline Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.05(d).

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes and (iii) depreciation
and amortization, in each case on a consolidated basis determined in accordance
with GAAP.  Except as otherwise expressly provided, the applicable period shall
be the four consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending as of such day.

 

“Consolidated Net Income” shall mean the net income (excluding extraordinary
items or the cumulative effect of accounting changes) of the Consolidated Group
determined on a consolidated basis in accordance with GAAP for (A) the
applicable period of four consecutive fiscal quarters, for purposes of
calculating the Consolidated Leverage Ratio and (B) the applicable fiscal
quarter then ended, for purposes of calculating increases to the Consolidated
Net Worth under Section 7.05(b) .

 

“Consolidated Net Worth” means, as of any date, consolidated shareholders’
equity or net worth of the Consolidated Group as determined in accordance with
GAAP.

 

“Consolidated Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which under the rules of GAAP consistently applied should have its
financial results consolidated with those of such Person for purposes of
financial accounting statements.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Controlled Group” shall mean as of the applicable date all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 of the Code.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes, the Fee Letter, the
Issuer Documents and the Lender Joinder Agreements, if any.  The parties hereto
acknowledge and agree that the Borrower is (or in the case of Lender Joinder
Agreements, if any, will be) a party to each Credit Document.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either of the Rating Services of the Parent’s non-credit enhanced, senior
unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition that constitutes and Event of
Default or that, with notice, the passage of time, or both, would constitute an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Percentage and any Mandatory Cost) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Percentage plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder and has not cured such failure prior to
the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, and has not cured such failure prior to the

 

6

--------------------------------------------------------------------------------


 

date of determination, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swingline Lender and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and provided
further that an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender, an Approved Fund or another Person which, through its Lending Offices,
is capable of lending the applicable Alternative Currencies to the Borrower
without the imposition of any Taxes or additional Taxes, as the case may be.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with the
exercise by a present or former employee, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement or (c) in connection with any Acquisition or joint venture
arrangement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).

 

7

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan:

the applicable Screen Rate for such Interest Period; or, if the applicable
Screen Rate shall not be available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which the
Borrower is subject to tax

 

8

--------------------------------------------------------------------------------


 

and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in law following the time at which such Foreign Lender
becomes a Lender hereunder) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Extraordinary Receipts” means the receipt by any member of the Consolidated
Group of any tax refunds, indemnity payments or pension reversions.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated April 15, 2004, among the
Borrower, the Administrative Agent and the Arranger.

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is not a
“United States person” as defined by Section 7701(a)(30) of the Internal Revenue
Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)                                  all obligations for borrowed money, whether
current or long-term (including the Obligations hereunder), and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                 all purchase money indebtedness, including
indebtedness and obligations in respect of conditional sales and title retention
arrangements and the deferred purchase price of property or services, but
excluding customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business and trade
accounts payable incurred in the ordinary course of business and payable on
customary trade terms;

 

(c)                                  all standby letters of credit or
acceptances or bank guaranties issued or created for the account of such Person
(excluding all performance or commercial letters of credit and performance bank
guaranties);

 

9

--------------------------------------------------------------------------------


 

(d)                                 the Attributable Principal Amount of capital
leases and Synthetic Leases;

 

(e)                                  the Attributable Principal Amount of
Securitization Transactions;

 

(f)                                    all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments;

 

(g)                                 Support Obligations in respect of Funded
Debt of another Person;

 

(h)                                 Funded Debt of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness under clause (b), (ii) based on
the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), and (iii) based on the
amount of Funded Debt that is the subject of the Support Obligations in the case
of Support Obligations under clause (g).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of Section
1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all Funded Debt;

 

(b)                                 net obligations under any Swap Contract;

 

(c)                                  Support Obligations in respect of
Indebtedness of another Person; and

 

(d)                                 Indebtedness of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

10

--------------------------------------------------------------------------------


 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 10.04(b).

 

“Information” has the meaning provided in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the first Business Day after the end of each March, June, September and
December, commencing June 30, 2004 and the Revolving Termination Date and, in
the case of any Swingline Loan, also the date of demand for repayment by the
Swingline Lender, and (b) as to any Eurocurrency Rate Loan, the last Business
Day of each Interest Period for such Loan, the date of repayment of principal of
such Loan and the Revolving Termination Date, and in addition, where the
applicable Interest Period exceeds three (3) months, the date every three (3)
months after the beginning of such Interest Period.  If an Interest Payment Date
falls on a date that is not a Business Day, such Interest Payment Date shall be
deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3), six (6) or twelve (12) months thereafter, as selected (subject
to availability) by the Borrower in its Loan Notice; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the immediately
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period with respect to any
Revolving Loan shall extend beyond the Revolving Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

11

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, together with its successors in such capacity.

 

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings.  For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Sublimit” has the meaning provided in Section 2.01(b).

 

12

--------------------------------------------------------------------------------


 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swingline
Lender), those Persons who become Lenders pursuant to Section 2.01(d) and
Persons who, pursuant to the terms of this Credit Agreement, become successors
and assigns of the foregoing.

 

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01(d), executed and delivered in accordance with the provisions of
Section 2.01(d).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each commercial and standby letter of credit issued
hereunder.  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Fee” has the meaning provided in Section 2.09(d)(i).

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all drawings under the Letters of Credit not reimbursed by the Borrower or
converted into Committed Loans.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means any Revolving Loan and Swingline Loan and the Base Rate Loans and
Eurocurrency Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 3.03.

 

“Mandatory Cost Reference Lender” means Bank of America.

 

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations or properties of the Consolidated Group taken as a whole,
(b) the ability of the Borrower to perform in any material respect under any
Credit Document or (c) the validity or enforceability against the Borrower of
any Credit Document.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

13

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Notes” means the Revolving Notes.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower arising under
any Credit Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any other member of the Consolidated Group of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (b) solely for the purposes of Sections 7.01 and 8.03 hereof and
the definition of Permitted Funded Debt hereunder, all obligations under any
Swap Contract between the Borrower and any Lender or Affiliate of a Lender to
the extent permitted hereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document; provided that the term “Other Taxes” shall not
include Excluded Taxes.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the Dollar Equivalent of the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
on such date and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available to be drawn under
Letters of Credit taking effect on such date.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
sum of (i) the aggregate outstanding principal amount of all Loans and (ii) all
Letter of Credit Usage, and (b) when reference is made to one Lender, the sum of
(i) the aggregate outstanding principal amount of all Loans made by such Lender,
(ii) such Lender’s ratable risk participation in all Letter of Credit Usage and
(iii) such Lender’s ratable risk participation in all Swingline Loans.

 

14

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America located in the applicable
interbank market for such currency to major banks in such interbank market.

 

“Parent” shall mean Sabre Holdings Corporation, a Delaware corporation.

 

“Participant” has the meaning provided in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Funded Debt” means (a) any Support Obligation of a Subsidiary in
respect of Funded Debt of the Parent (or any other member of the Consolidated
Group) if the obligor under such Support Obligation enters into the same (or
equivalent) Support Obligation in respect of the Obligations and (b) any Funded
Debt owed by any Subsidiary to the Borrower or any other Subsidiary.

 

“Permitted Securitization Transaction” shall mean any Securitization
Transaction; provided that such Securitization Transaction (a) is in a principal
amount not exceeding $400 million and (b) is either (i) nonrecourse to the
Borrower and its Subsidiaries and is on market terms and conditions or (ii) (A)
the Administrative Agent shall be reasonably satisfied with the structure and
documentation for any such transaction and that the terms of such transaction
entered into after the Closing Date, including the discount applicable to the
receivables which are the subject of such financing and any termination events,
shall be (in the good faith understanding of the Administrative Agent)
consistent with those prevailing in the market at the time of commitment thereto
for similar transactions involving a receivables originator/servicer of similar
credit quality and a receivables pool or other similar characteristics and (B)
the documentation for such transaction shall not be amended or modified in a way
which is materially detrimental to the Lenders hereunder without the prior
written approval of the Administrative Agent and the Required Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

15

--------------------------------------------------------------------------------


 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Rating Services” means S&P and Moody’s.

 

“Register” has the meaning provided in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a L/C Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Revolving Commitments or, if the
Commitments shall have expired or been terminated, Lenders holding in the
aggregate more than 50% of the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
commitments of, and the portion of the Revolving Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirements of Law” means, as to any Person, any law, treaty, rule, regulation
or ordinance (including, Environmental Laws) or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or to which any of its material property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate secretary (except with regard to the execution of a
Compliance Certificate), treasurer or assistant treasurer of the Borrower.  Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Funded Debt” means any Funded Debt of a Subsidiary other than
Permitted Funded Debt.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any member of
the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02 and (iii)
such additional dates as the Administrative Agent or the Required Lenders shall

 

16

--------------------------------------------------------------------------------


 

specify and (b) with respect to any Letter of Credit, each of the following: (i)
each date of issuance of a Letter of Credit Denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency and (iv) such additional dates as
the Administrative Agent or the Required Lenders shall specify.

 

“Revolving Commitment” means the commitment of each Lender to make Revolving
Loans (and to share in Revolving Obligations) hereunder.

 

“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Revolving Committed Amount.  The initial Revolving Commitment
Percentages are set out in Schedule 2.01.

 

“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment.  The initial Revolving Committed Amounts are
set out in Schedule 2.01.

 

“Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Revolving Notes” means (a) the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced and (b) the Swingline Note.  A form of Revolving Note is attached
as Exhibit 2.13-1.

 

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swingline Loans.

 

“Revolving Termination Date” means June 15, 2009.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
the Borrower) whereby the Borrower or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

 

“Screen Rate” means, for any Interest Period:

 

(a)                                            the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate that appears
on the page of the Dow Jones Market Service (formerly known as Telerate) screen
(or any successor thereto) that displays an average British Bankers Association

 

17

--------------------------------------------------------------------------------


 

Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; or

 

(b)                               if the rate referenced in the preceding clause
(a) does not appear on such page or service or such page or service shall cease
to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Special Notice Currency” means any Alternative Currency other than the currency
of a country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.  Notwithstanding the foregoing, the parties hereto
acknowledge and agree that neither Sabre Sociedad Technologica S.A. de CV nor
its current or future subsidiaries is a Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or Funded Debt payable by another Person
(the “primary obligor”) in any manner, whether directly or indirectly, and

 

18

--------------------------------------------------------------------------------


 

including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or Funded Debt, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or Funded Debt of the payment or performance of such Indebtedness or Funded
Debt, (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or Funded
Debt, or (iv) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or Funded Debt of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or Funded Debt of any other Person, whether or not such
Indebtedness or Funded Debt is assumed by such Person.  The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.

 

“Swingline Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swingline Loan” has the meaning provided in Section 2.01(c).

 

19

--------------------------------------------------------------------------------


 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced.  A form of Swingline Note is attached as Exhibit 2.13-2.

 

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s “Accumulated
Benefit Obligation”, determined as of a required measurement date in accordance
with the Financial Accounting Standards Board Statement No. 87, over the fair
market value of that Pension Plan’s assets as of such measurement date.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Utilization Fee” has the meaning provided in Section 2.09(b).

 

“Yen” or “¥” means the lawful currency of Japan.

 


1.02                        INTERPRETIVE PROVISIONS.


 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Credit Document shall refer to such Credit Document as a whole
and not to any particular provision thereof.

 

(ii)                                  Unless otherwise provided or required by
context, Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

20

--------------------------------------------------------------------------------


 

(iii)                               The term “including” is by way of example or
clarification, and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Credit Agreement or any other Credit Document.

 


1.03                        ACCOUNTING TERMS AND PROVISIONS.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements referenced in Section 5.11, except as otherwise
specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall object in writing to determining compliance based
on such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements filed by the Parent with
the SEC as to which no such objection has been made.

 


1.04                        ROUNDING.


 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 


1.05                        REFERENCES TO AGREEMENTS AND LAWS.


 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

21

--------------------------------------------------------------------------------


 


1.06                        TIMES OF DAY.


 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


1.07                        LETTER OF CREDIT AMOUNTS.


 

                                                Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Issuer Documents related thereto, whether or not such
maximum face amount is in effect at such time.

 


1.08                        EXCHANGE RATES; CURRENCY EQUIVALENTS.

 

(a)                                  The Administrative Agent or the L/C Issuer
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Borrower hereunder, calculating financial covenants hereunder
and as otherwise provided herein, the applicable amount of any currency for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer.

 

(b)                                 Wherever in this Credit Agreement in
connection with a Borrowing, conversion, continuation or prepayment of a Loan,
or a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
1,000 units of such Alternative Currency), as determined by the Administrative
Agent or the L/C Issuer.

 


1.09                        ADDITIONAL ALTERNATIVE CURRENCIES.


 

(a)                                  The Borrower may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not

 

22

--------------------------------------------------------------------------------


 

later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower.

 


1.10                        REDENOMINATION OF CERTAIN ALTERNATIVE CURRENCIES.

 

(a)                                  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Credit Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)                                 Each provision of this Credit Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.

 

                                               
(c)                                  Each provision of this Credit Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 


 


ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

 


2.01                        COMMITMENTS.

 

Subject to the terms and conditions set forth herein:

 

23

--------------------------------------------------------------------------------


 

(a)                                  Revolving Loans.  During the Commitment
Period, each Lender severally agrees to make revolving credit loans (the
“Revolving Loans”) to the Borrower in Dollars or in one or more Alternative
Currencies on any Business Day; provided that after giving effect to any such
Revolving Loan, (i) with regard to the Lenders collectively, (A) the Outstanding
Amount of Revolving Obligations shall not exceed THREE HUNDRED MILLION DOLLARS
($300,000,000) (as such amount may be increased or decreased in accordance with
the provisions hereof, the “Aggregate Revolving Committed Amount”) and (B) the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (as such amount may
be decreased in accordance with the provisions hereof, the “Alternative Currency
Sublimit”), and (ii) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Obligations shall not exceed its
respective Revolving Committed Amount.  Revolving Loans may consist of Base Rate
Loans, Eurocurrency Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

(b)                                 Letters of Credit.  During the Commitment
Period, (i) the L/C Issuer, in reliance upon the commitments of the Lenders set
forth herein, agrees (A) to issue Letters of Credit for the account of the
Borrower or any member of the Consolidated Group in Dollars or in one or more
Alternative Currencies on any Business Day, (B) to amend or renew Letters of
Credit previously issued hereunder, and (C) to honor drawings under Letters of
Credit; and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in Letters of Credit issued hereunder in an amount equal
to such Lender’s Revolving Commitment Percentage thereof; provided that (A) the
Outstanding Amount of L/C Obligations shall not exceed SEVENTY-FIVE MILLION
DOLLARS ($75,000,000) (as such amount may be decreased in accordance with the
provisions hereof, the “L/C Sublimit”), (B) with regard to the Lenders
collectively, the Outstanding Amount of Revolving Obligations shall not exceed
the Aggregate Revolving Committed Amount, and (C) with regard to each Lender
individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount.  Subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(c)                                  Swingline Loans.  During the Commitment
Period, the Swingline Lender agrees to make revolving credit loans (the
“Swingline Loans”) to the Borrower in Dollars on any Business Day; provided that
(i) the Outstanding Amount of Swingline Loans shall not exceed TWENTY MILLION
DOLLARS ($20,000,000) (as such amount may be decreased in accordance with the
provisions hereof, the “Swingline Sublimit”) and (ii) with respect to the
Lenders collectively, the Outstanding Amount of Revolving Obligations shall not
exceed the Aggregate Revolving Committed Amount.  Swingline Loans shall be
comprised solely of Base Rate Loans, and may be repaid and reborrowed in
accordance with the provisions hereof.  Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage thereof.

 

(d)                                 Increase in Revolving Commitments.  Subject
to the terms and conditions set forth herein, the Borrower may, at any four (4)
times on or after the Closing Date, upon written notice to the Administrative
Agent, increase the Aggregate Revolving Committed Amount by up to ONE HUNDRED
MILLION DOLLARS ($100,000,000) to not more than FOUR HUNDRED MILLION DOLLARS
($400,000,000); provided that:

 

24

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall obtain commitments
for the amount of the increase from existing Lenders (none of which shall be
required to increase its Revolving Commitment) or other commercial banks and
financial institutions reasonably acceptable to the Borrower and the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by joinder agreement
substantially in the form of Exhibit 2.01(d) attached hereto or by other
arrangement reasonably acceptable to the Administrative Agent;

 

(ii)                                  any such increase shall be in a minimum
aggregate principal amount of $5 million and integral multiples of $1 million in
excess thereof (or the remaining amount, if less);

 

(iii)                               if any Revolving Loans are outstanding at
the time of any such increase, the Borrower will make such payments and
adjustments on the Revolving Loans (including payment of any breakage or other
amounts owing under Section 3.05) as may be necessary to give effect to the
revised commitment percentages and commitment amounts; and

 

(iv)                              the conditions to the making of a Revolving
Loan set forth in Section 4.02 shall be satisfied.

 

In connection with any such increase in the Revolving Commitments, Schedule 2.01
will be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrower will provide supporting resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith.

 


2.02                        BORROWINGS, CONVERSIONS AND CONTINUATIONS.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of Special Notice
Currencies) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies or
of any conversion of Eurocurrency Rate Loans denominated in Alternative
Currencies to Base Rate Loans and (iii) on the requested date of any Borrowing
of Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Except as provided in Sections 2.03(c) and
2.04(a), each Borrowing, conversion or continuation shall be in a principal
amount of (i) with respect to Eurocurrency Rate Loans, $5 million or a whole
multiple of $1 million in excess thereof or (ii) with respect to Base Rate
Loans, $1 million or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice (whether telephonic or written) shall specify (i) whether such request is
for a Borrowing, conversion, or continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed, converted or continued, and (v) if applicable, the
duration of the Interest Period with respect thereto.

 

If the Borrower fails to specify a Type of Loan in a Loan Notice, then such Loan
shall be made as a Base Rate Loan.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to

 

25

--------------------------------------------------------------------------------


 

have specified an Interest Period of one (1) month.  If the Borrower fails to
give a timely notice requesting a conversion or continuation of a Eurocurrency
Rate Loan, then such Eurocurrency Rate Loan shall be converted to a Base Rate
Loan on the last day of the Interest Period applicable thereto, provided,
however, that in the case of a failure to timely request a continuation of a
Loan denominated in an Alternative Currency, such Loan shall be continued as a
Eurocurrency Rate Loan in its original currency with an Interest Period of one
(1) month.  No Loan may be converted into or continued as a Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Commitment Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in an Alternative Currency, in each
case as described in the preceding subsection.  In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the Applicable
Currency not later than 1:00 p.m. in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan denominated in Alternative Currency, in each case
on the Business Day specified in the applicable Loan Notice.  Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is an initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date of a Borrowing of Revolving Loans, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings and second, to
the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein,
without the consent of the Required Lenders, (i) a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and (ii) any conversion into, or continuation as, a
Eurocurrency Rate Loan may be made only if the conditions to Credit Extensions
in Section 4.02 have been satisfied.  During the existence of a Default or Event
of Default, (A) no Loan may be requested as, converted to or continued as a
Eurocurrency Rate Loan and (B) at the request of the Required Lenders, (1) any
outstanding Eurocurrency Rate Loans denominated in Dollars shall be converted
immediately to Base Rate Loans and (2) any outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency shall be converted immediately to
Dollar-denominated Base Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect with respect to Loans.

 

26

--------------------------------------------------------------------------------


 

(f)                                    Upon request of the Borrower and
submission of the appropriate account information to the Administrative Agent,
the Borrower may direct that Eurocurrency Rate Loans be deposited into the
account of a Subsidiary of the Borrower.

 


2.03                        ADDITIONAL PROVISIONS WITH RESPECT TO LETTERS OF
CREDIT.

 

(a)                                  Obligation to Issue or Amend.

 

(i)                                     The L/C Issuer shall not issue any
Letter of Credit if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the L/C Expiration Date, unless all the Lenders have
approved such expiry date.

 

(ii)                                  The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense that was not
applicable on the Closing Date and that the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate any Law or one or more policies of the L/C Issuer;

 

(C)                                except as otherwise agreed by the L/C Issuer
and the Administrative Agent, such Letter of Credit is in an initial face amount
less than $100,000 or Dollar Equivalent, in the case of a commercial Letter of
Credit, or $1 million or Dollar Equivalent, in the case of a standby Letter of
Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder;

 

(F)                                 the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

27

--------------------------------------------------------------------------------


 

(G)                                a default of any Lender’s obligations to fund
under Section 2.03(c) existing or any Lender is at such time a Defaulting
Lender, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(iii)                               The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(iv)                              The L/C Issuer shall not be under any
obligation to amend any Letter of Credit if:

 

(A)                              the L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof;
or

 

(B)                                the beneficiary of such Letter of Credit does
not accept the proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment;
Auto-Renewal.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible
Officer.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the L/C Issuer and the Administrative Agent
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from the Administrative Agent, any Lender
or the Borrower, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, (A) directing the L/C
Issuer not to issue such Letter of Credit as a result of the limitations set
forth in this Article II or (B) that one or more applicable conditions contained
in Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall,

 

28

--------------------------------------------------------------------------------


 

on the requested date, issue a Letter of Credit for the account of the Borrower
(or Subsidiary) or enter into the applicable amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to such Lender’s Revolving Commitment Percentage thereof.

 

(iii)                               If the Borrower so requests in any
applicable L/C Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon any drawing under any Letter of
Credit, the L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in the Applicable
Currency in an amount equal to the amount of such drawing, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  If the Borrower fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Revolving Commitment
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in

 

29

--------------------------------------------------------------------------------


 

Section 2.02 for the principal amount of Base Rate Loans, the amount of the
unutilized portion of the Aggregate Revolving Committed Amount or the conditions
set forth in Section 4.02.  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender (including the Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans for any reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until a Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any set-off, counterclaim, recoupment, defense or other right that such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that the L/C Issuer shall have complied with the provisions
of Section 2.03(b)(ii).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  A certificate of the L/C Issuer submitted to

 

30

--------------------------------------------------------------------------------


 

any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Credit Agreement or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

31

--------------------------------------------------------------------------------


 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to such Borrower and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of the L/C Issuer in such Capacity. 
Each Lender and the Borrower agrees that, in paying any drawing under a Letter
of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to such Borrower’s use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as the Borrower may
have against the beneficiary or transferee at law or under any other agreement. 
None of the L/C Issuer, the Administrative Agent, any Agent-Related Person, nor
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  (i) If the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, the Borrower shall immediately provide Cash Collateral for the
then-Outstanding Amount of its L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the L/C
Expiration Date, as the case may be).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such

 

32

--------------------------------------------------------------------------------


 

cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower, when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the L/C
Issuer for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Borrower’s Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(j)                                     Letter of Credit Fees.  The Borrower
shall pay Letter of Credit fees as set forth in Section 2.09(d).

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 


2.04                        ADDITIONAL PROVISIONS WITH RESPECT TO SWINGLINE
LOANS.

 

(a)                                  Borrowing Procedures.  Each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Promptly after receipt by the
Swingline Lender of any telephonic Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in this Article II, or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swingline Loan available to the Borrower.

 

(b)                                 Refinancing.

 

(i)                                     The Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Lender’s Revolving Commitment Percentage of Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be

 

33

--------------------------------------------------------------------------------


 

a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 4.02.  The
Swingline Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Revolving Commitment Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.04(b)(i), the request for Revolving Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(b)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(b) by the time specified in Section 2.04(b)(i), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.04(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or Event of Default, (C)
non-compliance with the conditions set forth in Section 4.02, or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that Swingline Lender has complied with the provisions of Section
2.04(a).  No such purchase or funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.

 

(c)                                  Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Lender its Revolving Commitment Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swingline Lender.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Lender shall pay to the Swingline
Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.

 

(d)                                 Interest for Account of Swingline Lender. 
The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Revolving Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Revolving Commitment Percentage of any Swingline Loan, interest in respect
thereof shall be solely for the account of the Swingline Lender.

 

(e)                                  Payments Directly to Swingline Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swingline Loans directly to the Swingline Lender.

 


2.05                        REPAYMENT OF LOANS.

 

(a)                                  Revolving Loans.  The Borrower shall repay
to the Lenders the Outstanding Amount of Revolving Loans on the Revolving
Termination Date.

 

(b)                                 Swingline Loans.  The Borrower shall repay
to the Swingline Lender the Outstanding Amount of the Swingline Loans on the
earlier to occur of (i) the date of demand by the Swingline Lender and (ii) the
Revolving Termination Date.

 


2.06                        PREPAYMENTS.

 

(a)                                  Voluntary Prepayments.  The Loans may be
repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that:

 

(i)                                     in the case of Loans other than
Swingline Loans, (A) notice thereof must be received by 11:00 a.m. by the
Administrative Agent at least (1) three (3) Business Days prior to the date of
prepayment, in the case of Eurocurrency Rate Loans denominated in Dollars, (2)
four (4) Business Days prior to the date of prepayment, in the case of
Eurocurrency Rate Loans denominated in Alternative Currencies (other than
Special Notice Currencies), (3) five (5) Business Days prior to the date of
prepayment, in the case of Eurocurrency Rate Loans denominated in Special Notice
Currencies and (4) on the date of prepayment in the case of Base Rate Loans, and
(B) any such prepayment shall be a minimum principal amount of $5 million and
integral multiples of $1 million in excess thereof, in the case of Eurocurrency
Rate Loans and $500,000 and integral multiples of $100,000 in excess thereof, in
the case of Base Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less; and

 

(ii)                                  in the case of Swingline Loans, (A) notice
thereof must be received by the Swingline Lender by 1:00 p.m. on the date of
prepayment (with a copy to the Administrative Agent), and (B) any such
prepayment shall be in the same minimum principal amounts as for advances
thereof (or any lesser amount that may be acceptable to the Swingline Lender).

 

35

--------------------------------------------------------------------------------


 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid.  The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurocurrency Rate Loans hereunder shall be accompanied
by accrued interest thereon and breakage or other amounts due, if any, under
Section 3.05.

 

(b)                                 Mandatory Prepayments.  If at any time
(A) the Outstanding Amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (B) the Outstanding Amount of L/C Obligations shall
exceed the L/C Sublimit or (C) the Outstanding Amount of Swingline Loans shall
exceed the Swingline Sublimit, then in any such case immediate prepayment will
be made on the Revolving Loans or Swingline Loans or cash collateral provided in
respect of the Letter of Credit Obligations, as appropriate, in an amount equal
to the difference.

 

(c)                                  Application.  Within each Loan, prepayments
will be applied first to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period maturities.  Voluntary prepayments shall be
applied as specified by the Borrower, and voluntary prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein.

 


2.07                        TERMINATION OR REDUCTION OF COMMITMENTS.

 

The Commitments hereunder may be permanently reduced in whole or in part without
penalty by notice from the Borrower to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least five (5)
Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $5 million and integral
multiples of $1 million in excess thereof; and (ii) the Commitments may not be
reduced to an amount less than the Revolving Obligations then outstanding
thereunder.  The Administrative Agent will give prompt notice to the Lenders of
any such reduction in Commitments. Any reduction of Commitments shall be applied
ratably to the commitment of each Lender according to its commitment percentage
thereof.  All commitment or other fees accrued with respect thereto through the
effective date of any termination of Commitments shall be paid on the effective
date of such termination.

 


2.08                        INTEREST.

 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Percentage plus, for any Interest Period with respect to any
Eurocurrency Rate Loan advanced by a Lender required to comply with the relevant
requirements of the Bank of England and the Financial Services Authority of the
United Kingdom, the Mandatory Cost Rate for such Interest Period; (ii) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Percentage; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall at the request of the
Required Lenders, pay interest on the principal amount of all Outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.09                        FEES.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, a facility fee equal to the Applicable
Percentage of the actual daily amount of the Aggregate Revolving Commitments
(or, if the Aggregate Revolving Commitments have terminated, on the Outstanding
Amount of all Revolving Obligations), regardless of usage.  The facility fee
shall accrue at all times during the Commitment Period (and thereafter so long
as any Revolving Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Termination Date (and, if
applicable, thereafter on demand).  The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect.

 

(b)                                 Utilization Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, a utilization fee (the “Utilization Fee”) equal
to the Applicable Percentage of the Revolving Obligations on each day that the
Revolving Obligations (excluding Swingline Loans) exceed 50% of the actual daily
amount of the Aggregate Revolving Commitments then in effect (or if terminated,
in effect immediately prior thereto).  The Utilization Fee shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Termination Date.  The
Utilization Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Letter of Credit Fees.

 

(i)                                     Commercial and Standby Letter of Credit
Fees.  The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Revolving Commitment Percentage (A) a Letter
of Credit fee for each commercial Letter of Credit equal to the Applicable
Percentage multiplied by the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit), and (B) a Letter of Credit fee for each standby
Letter of Credit equal to the Applicable Percentage multiplied by the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit)
(collectively, the “Letter of Credit Fees”).  The Letter of Credit Fees shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand.  If there is any
change in the Applicable Percentage during any quarter, the daily maximum amount
of each standby Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.

 

(ii)                                  Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each standby
and commercial Letter of Credit in the amounts and at the times specified in the
Fee Letter.  In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(d)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 


2.10                        COMPUTATION OF INTEREST AND FEES.


 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.

 

38

--------------------------------------------------------------------------------


 


2.11                        PAYMENTS GENERALLY.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal of and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)                                 Subject to the definition of “Interest
Period”, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the applicable Overnight Rate from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefore, the Administrative
Agent may make a demand therefore upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the

 

39

--------------------------------------------------------------------------------


 

Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its commitment or to prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swingline Loans
are several and not joint.  The failure of any Lender to make any Loan or to
fund any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(g)                                 If at any time insufficient funds are
received by or are available to the Administrative Agent to pay fully all
amounts of principal, L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward costs and expenses (including Attorney
Costs and amounts payable under Article III) incurred by the Administrative
Agent and each Lender, (ii) second, toward repayment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, toward
repayment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

(h)                                 If funds are not available to the Borrower
to pay any Obligation in full when due, the Borrower shall cause its
Subsidiaries, through dividend, other equity distribution, equity
repurchase/redemption, repayment/repurchase of Funded Debt or otherwise, to
provide the Borrower with cash sufficient to pay such Obligation in full when
due, notwithstanding any Contractual Obligations limiting the ability of the
Subsidiaries to make Restricted Payments.

 


2.12                        SHARING OF PAYMENTS.


 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swingline Loans held by it (excluding any amounts applied by the Swingline
Lender to outstanding Swingline Loans), any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
Swingline Loans held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share

 

40

--------------------------------------------------------------------------------


 

the excess payment in respect of such Loans or such participations, as the case
may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefore,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.12 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.12 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.

 


2.13                        EVIDENCE OF DEBT.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to the Administrative Agent a Note for such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

41

--------------------------------------------------------------------------------


 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                        TAXES.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
unless such Foreign Lender is unable to provide such form due to a change in law
arising subsequent to the time at which such Foreign Lender became a Lender
hereunder), whichever of the following is applicable and which demonstrates that
such Foreign Lender is entitled to complete exemption from any United States
withholding tax with respect to payments under this Credit Agreement or any
other Credit Document:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

42

--------------------------------------------------------------------------------


 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

Any Lender that is not a Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), duly completed copies of Internal Revenue
Service Form W-9.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 


3.02                        ILLEGALITY.


 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans in
the Applicable Currency, or to determine or charge interest rates based upon the
Eurocurrency Rate in the Applicable Currency, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, any Applicable Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the Applicable Currency or to convert Base Rate Loans
to Eurocurrency Rate Loans in the Applicable Currency shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Lender to Dollar-denominated Base Rate Loans,
either on the last day of the Interest Period therefore, if such Lender may
lawfully

 

43

--------------------------------------------------------------------------------


 

continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 


3.03                        INABILITY TO DETERMINE RATES.


 

(a)                                  If the Required Lenders determine that for
any reason (i) deposits in the Applicable Currency are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period, (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for any requested Interest
Period or (iii) that the Eurocurrency Rate for any requested Interest Period
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the Applicable Currencies shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Loans that are Dollar-denominated Base Rate Loans in
the Dollar Equivalent of the amount specified therein.

 

(b)                                 If the Mandatory Cost Reference Lender’s
Commitment shall terminate, or for any reason whatsoever the Mandatory Cost
Reference Lender shall cease to be a Lender hereunder, the Mandatory Cost
Reference Lender shall thereupon cease to be the Mandatory Cost Reference Lender
and, when necessary, the Mandatory Cost Rate shall be determined on the basis of
the rates as determined by the Administrative Agent in accordance with Schedule
3.03.

 


3.04                        INCREASED COST; CAPITAL ADEQUACY; RESERVES ON
EURODOLLAR RATE LOANS.

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) taxes (including Taxes and Other Taxes), all of which are addressed in
Section 3.01 and (ii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction, to the extent that
such Lender is unable to avoid or materially diminish or mitigate the need for
payment of such additional amounts through the use of commercially reasonable
effects.

 

44

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice fifteen days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

 


3.05                        COMPENSATION FOR LOSSES.


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan or reimbursement of any drawing under any Letter of Credit (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefore as a result of
a request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange loss and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for the Applicable Currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 


3.06                        MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


 

                                                A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error.  In determining such
amount, the Administrative Agent or

 

45

--------------------------------------------------------------------------------


 

such Lender may use any reasonable averaging and attribution methods.  Borrower
shall not have any obligation to pay any additional amounts owing under this
Article III for any period which is more than one hundred twenty (120) days
prior to the date upon which the request for payment therefore is delivered to
Borrower.  Upon any Lender making a claim for compensation under Sections 3.01
or 3.04, Borrower may remove and replace such Lender in accordance with Section
10.13 hereof.

 


3.07                        SURVIVAL LOSSES.


 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


4.01                        CONDITIONS TO INITIAL CREDIT EXTENSIONS.


 

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                  Executed Credit Documents.  The
Administrative Agent’s receipt of counterparts of this Credit Agreement and the
Notes requested by the Lenders, in each case, dated as of the Closing Date, duly
executed by a Responsible Officer of the Borrower and by each Lender party
thereto, and in form and substance satisfactory to the Administrative Agent and
each of the Lenders.

 

(b)                                 Organization Documents, Etc.  The
Administrative Agent’s receipt of a duly executed certificate of a Responsible
Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, attaching each of the following documents and certifying
that each is true, correct and complete and in full force and effect as of the
Closing Date:

 

(i)                                     Charter Documents.  Copies of its
articles of organization or formation, certified to be true, correct and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or formation;

 

(ii)                                  Bylaws.  Copies of its bylaws;

 

(iii)                               Resolutions.  Copies of its resolutions
approving and adopting the Credit Documents to which it is party, the
transactions contemplated therein, and authorizing the execution and delivery
thereof;

 

(iv)                              Incumbency.  Incumbency certificates
identifying the Responsible Officers of the Borrower that are authorized to
execute Credit Documents and to act on the Borrower’s behalf in connection with
the Credit Documents; and

 

(v)                                 Good Standing Certificates.  Certificates of
good standing or the equivalent from its jurisdiction of organization or
formation and from each other jurisdiction where failure to be in good standing
would reasonably be expected to have a Material Adverse Effect, in each case
certified as of a recent date by the appropriate Governmental Authority.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Opinions of Counsel.  The Administrative
Agent’s receipt of duly executed favorable opinions of counsel to the Borrower,
dated as of the Closing Date, in form and substance satisfactory to the
Administrative Agent and the Lenders.

 

(d)                                 Financial Statements.  The Administrative
Agent’s receipt of each of the following on or before the Closing Date:

 

(i)                                     The audited consolidated balance sheet
of the Consolidated Group for the fiscal year ended December 31, 2003, together
with related consolidated statements of operations and retained earnings and of
cash flows for such fiscal year (including the notes thereto), prepared in
accordance with GAAP; and

 

(ii)                                  The unaudited consolidated financial
statements of the Consolidated Group for the fiscal quarter ended March 31,
2004, together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal quarter, prepared in accordance with
GAAP.

 

(e)                                  Officer Certificates.  The Administrative
Agent’s receipt of a certificate or certificates of a Responsible Officer of the
Borrower, dated as of the Closing Date, in form and substance satisfactory to
the Administrative Agent, certifying each of the following:

 

(i)                                     Consents.  No consents, licenses or
approvals are required in connection with the execution, delivery and
performance by the Borrower of the Credit Documents, other than (A) as are in
full force and effect and, to the extent requested by the Administrative Agent,
are attached thereto or (B) consents, licenses or approvals for which failure to
be in full force and effect would not reasonably be expected to have a Material
Adverse Effect;

 

(ii)                                  Material Adverse Effect.  There has not
occurred a material adverse change since December 31, 2003 in the financial
condition, operations or properties of the Consolidated Group taken as a whole
or the ability of the Borrower to perform in any material respect under this
Credit Agreement or any of the other Credit Documents;

 

(iii)                               Financial Statements.  The annual and
quarterly financial statements filed by the Parent with the SEC (A) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (B) fairly present
the financial condition of the Consolidated Group as of the date thereof and the
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (and with respect to such quarterly statements, subject
to the absence of footnotes and to normal year-end accounting adjustments);

 

(iv)                              Financial Covenant Calculations.  The
calculation of the financial covenants set forth in Section 7.05 as of the end
of the most recent fiscal quarter of the Borrower ending prior to the Closing
Date; and

 

(v)                                 Debt Ratings.  The current Debt Ratings.

 

(f)                                    Other.  The Administrative Agent’s
receipt of such other assurances, certificates, documents, consents or opinions
dated as of the Closing Date as the Administrative Agent or the Lenders may
reasonably require.

 

47

--------------------------------------------------------------------------------


 

(g)                                 Lenders’ Tax Forms.  The Borrower’s receipt
of the applicable tax form of each Lender demonstrating that (i) it is a
domestic lender exempt from U.S. withholding taxes or (ii) it is a Foreign
Lender entitled to complete exemption from any United States withholding tax
with respect to payments under this Credit Agreement or any other Credit
Document as provided in Section 3.01(e).

 

(h)                                 Fees and Expenses.  All fees and expenses
(including, unless waived by the Administrative Agent, Attorney Costs) required
to be paid on or before the Closing Date shall have been paid.

 

The Request for Credit Extension submitted by the Borrower for the initial
Credit Extension shall be deemed to be a representation and warranty by the
Borrower that the conditions specified in Sections 4.02(a) have been satisfied
on and as of the Closing Date.

 


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.


 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V shall be true and correct on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date.

 

(b)                                 No Default or Event of Default exists or
would result from such proposed Credit Extension.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (including the initial Credit Extension)
submitted by the Borrower shall be deemed to be a representation and warranty by
the Borrower that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

48

--------------------------------------------------------------------------------


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

                                                Borrower represents and warrants
to Administrative Agent and Lenders that:

 


5.01                        CORPORATE EXISTENCE.


 

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 


5.02                        POWER AND AUTHORITY.


 

The execution and delivery by the Borrower of this Credit Agreement and the
other Credit Documents and the performance by the Borrower of its respective
obligations under this Credit Agreement and the other Credit Documents are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action on the part of the Borrower (including without
limitation any necessary shareholder action), have been duly executed and
delivered, have received all third party or governmental licenses,
authorizations, consents and approvals the failure of which to receive would
reasonably be expected to have a Material Adverse Effect, and do not and will
not (i) violate any Requirements of Law which is binding on Borrower or any of
its Subsidiaries, except to the extent that any such violations would not
reasonably be expected to have a Material Adverse Effect, (ii) contravene or
conflict with, or result in a breach of, any provision of the certificate of
incorporation, by-laws or other organizational documents of the Borrower or any
of its Subsidiaries or of any agreement, indenture, instrument or other document
which is binding on Borrower or any of its Subsidiaries, except, in the case of
any such agreements, indentures, instruments or other documents, as would not
reasonably be expected to have a Material Adverse Effect, or (iii) result in, or
require, the creation or imposition of any Lien on any asset Borrower or any of
its Subsidiaries, except to the extent any of the foregoing Liens referenced in
this subsection (iii) are permitted pursuant to the Credit Documents or as would
not otherwise reasonably be expected to have a Material Adverse Effect.

 

5.03                        Enforceability.

 

This Credit Agreement and the other Credit Documents executed by the Borrower
prior to and as of such date, constitute the legal, valid and binding obligation
of the Borrower enforceable against Borrower in accordance with their terms,
subject to bankruptcy, insolvency, liquidation, reorganization, fraudulent
conveyance and similar laws affecting creditors’ rights generally, and general
principles of equity.

 


5.04                        LEGAL PROCEEDINGS.


 

Other than as described in Schedule 5.04 hereto, there are no material actions,
suits or proceedings pending or, to its knowledge, threatened against Borrower
in any court or before any Governmental Authority (nor would any order, judgment
or decree have been issued or proposed to be issued by any Governmental
Authority to set aside, restrain, enjoin or prevent the full performance of any
Credit Document or any transaction contemplated thereby) that (i) question the
validity or enforceability of any Credit Document or any transaction described
in the Credit Documents or (ii) shall have or would reasonably be expected to
have a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 


5.05                        NO MATERIAL ADVERSE EFFECT.


 

Since December 31, 2003, there is no continuing event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 


5.06                        COMPLIANCE WITH LAW.


 

The Borrower and its Subsidiaries are in compliance with applicable Requirements
of Law, except to the extent that non-compliance would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 


5.07                        USE OF PROCEEDS.


 

Except as otherwise contemplated by the Credit Documents, the Borrower shall not
use the proceeds of any Loan for any purpose other than working capital,
acquisitions, dividends, capital expenditures and other lawful corporate
purposes.

 


5.08                        DISCLOSURE.


 

All information other than Projections (defined below) heretofore or
contemporaneously herewith furnished by the Borrower or any of their
Subsidiaries to Administrative Agent or any Lender for purposes of or in
connection with this Credit Agreement and the transactions contemplated hereby
is, and all information other than Projections hereafter furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Administrative Agent or
any Lender pursuant hereto or in connection herewith will be, true and accurate
in all material respects on the date as of which such information is dated or
certified, and such information, taken as a whole, does not and will not omit to
state any material fact necessary to make such information, taken as a whole,
not misleading.  All financial projections concerning the Borrower and its
Consolidated Subsidiaries (“Projections) heretofore or contemporaneously
herewith furnished by the Borrower or any of its Consolidated Subsidiaries to
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement and the transactions contemplated hereby is, and all
Projections hereafter furnished by or on behalf of the Borrower or any of its
Consolidated Subsidiaries to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, prepared in good faith based upon
assumptions Borrower believes are reasonable as of the date the Projections are
prepared.

 

5.09                        Absence of Default.

 

No Default or Event of Default has occurred and is continuing.

 

5.10                        ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently pending before the IRS with respect thereto and, to the best knowledge
of the Borrower, nothing has occurred that would prevent, or cause the loss of,
such qualification.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Internal
Revenue Code, and no application for a funding waiver or an

 

50

--------------------------------------------------------------------------------


 

extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would be reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) as of the Closing Date, in the aggregate,
Unfunded Pension Liabilities of the Consolidated Group do not exceed $75
million; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

 


5.11                        FINANCIAL CONDITION.


 

The consolidated balance sheet of the Consolidated Group as of December 31,
2003, together with related consolidated statements of operations and retained
earnings and of cash flows for the year ended December 31, 2003 and the
consolidated balance sheet of the Consolidated Group as of March 31, 2004,
together with related consolidated statements of operations and retained
earnings and of cash flows for the quarter ended March 31, 2004, fairly present
in all material respects the consolidated financial condition of the Parent and
its Subsidiaries as at such dates and the consolidated results of the operations
of the Parent and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP, subject with respect to the financial statements for the
quarter ended March 31, 2004, to changes resulting from audit and normal
year-end accounting adjustments.

 


5.12                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC
UTILITY HOLDING COMPANY ACT.


 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying “margin stock” (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Consolidated Group on a
consolidated basis) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

51

--------------------------------------------------------------------------------


 


5.13                        INSURANCE.


 

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates; provided
that the Consolidated Group may self-insure to the extent customary among
companies engaged in similar businesses and operating in similar localities.

 


ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, Borrower shall, and shall (except in the case
of the Borrower’s reporting covenants) cause each Subsidiary to:

 


6.01                        PRESERVATION OF EXISTENCE.


 

Except as permitted by the express provisions of this Credit Agreement, preserve
and maintain its separate legal existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation (or partnership, limited liability company or
other such similar entity, as the case may be) and authorized to do business in
each jurisdiction, except to the extent failure to do any of the foregoing would
not reasonably be expected to have a Material Adverse Effect.

 


6.02                        PAYMENT OF TAXES AND CLAIMS.


 

Pay, discharge and perform (a) all taxes, assessments and other governmental
charges or levies that may be imposed or assessed upon it or upon its income or
profits, or upon any of its property before they shall become delinquent, (b)
all lawful claims (including claims for labor, materials and supplies which, if
unpaid might give rise to a Lien upon any of its properties), (c) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices, except to the extent failure to do any of the foregoing would not
reasonably be expected to have a Material Adverse Effect, except that the
Borrower and its Subsidiaries may contest any item described in this Section
6.02 in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP, unless the failure to make such payment would
not be reasonably expected to have a Material Adverse Effect.

 


6.03                        INSPECTION RIGHTS.

 

Provided that the Administrative Agent uses reasonable efforts to minimize
disruption to the businesses of the Borrower and its Subsidiaries (including,
without limitation, providing to the Borrower reasonable notice of visits and
inspections hereunder), permit representatives of Administrative Agent, from
time to time and subject to the confidentiality provisions hereof, to visit and
inspect their properties and to have such access to the books and records of the
Borrower and its Subsidiaries, in each case, as reasonably requested by the
Administrative Agent for purposes of administering the credit evidenced by this
Credit Agreement, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains, and the Borrower
and its Subsidiaries shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to

 

52

--------------------------------------------------------------------------------


 

the Administrative Agent or the Lenders, and to discuss all such matters with
the officers, employees and representatives of such Person, except that all
intellectual property of the Borrower and its Subsidiaries are excluded from any
such inspection or investigation.  Unless and until a Default or an Event of
Default shall have occurred and be continuing, each individual Lender shall be
limited to one such inspection in any calendar year and all such visitations and
inspections shall be at the expense of the respective Lender and shall be
conducted during normal business hours unless otherwise agreed by the Borrower
and Administrative Agent; provided, however, that all such visitations and
inspections conducted after the occurrence and during the continuance of any
Default or Event of Default shall be at the Borrower’s sole cost and expense and
shall be conducted without limitation as to normal business hours.

 


6.04                        FINANCIAL STATEMENTS.


 

Deliver to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  As soon as available, and in any event
within 105 days after the close of each fiscal year of the Parent and its
Consolidated Subsidiaries, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the end of such fiscal year, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal year, in each case setting forth in comparative form
consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and certified by
independent certified public accountants of recognized national standing
reasonably acceptable to Administrative Agent (provided that Ernst & Young LLP
and any other nationally recognized accounting firm shall be deemed acceptable
to Administrative Agent), and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Parent and its
Consolidated Subsidiaries, on a consolidated basis, as a going concern.

 

(b)                                 As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Parent and its Consolidated Subsidiaries, a consolidated balance sheet of the
Parent and its Consolidated Subsidiaries as of the end of such fiscal quarter,
together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Administrative Agent
and the Required Lenders, and accompanied by a certificate of a Responsible
Officer of the Borrower to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the
Consolidated Group and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end accounting adjustments.

 


6.05                        CERTIFICATES, NOTICES AND OTHER INFORMATION.


 

Deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  promptly after request by the
Administrative Agent or any Lender, copies of any detailed management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

53

--------------------------------------------------------------------------------


 

(b)                                 promptly after the occurrence thereof,
notice of any Material Adverse Effect;

 

(c)                                  promptly, notice of any announcement by
either of the Rating Services of any change in a Debt Rating if
applicable/available; and

 

(d)                                 Within ten (10) days after the date of
delivery of the annual and quarterly financial statements pursuant to
Section 6.04(a) and (b), but not in any event later than 105 days after the
close of each fiscal year and within 60 days after the close of each of the
first three fiscal quarters of the Parent and its Consolidated Subsidiaries, a
certificate of a Responsible Officer of the Borrower substantially in the form
of Exhibit 6.05(d), (i) demonstrating compliance with the financial covenants
contained in Section 7.05 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default with respect
to the Borrower exists, or if any Default or Event of Default with respect to
the Borrower does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.

 

(e)                                  Upon any Responsible Officer of the
Borrower obtaining knowledge thereof, the Borrower will give written notice to
the Administrative Agent promptly of (i) the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action, if any, the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to Parent
or any Consolidated Subsidiary (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person or the
Properties which if adversely determined is likely to have a Material Adverse
Effect, unless counsel to the Borrowers has reasonably determined that such
litigation, arbitral or governmental proceeding has no likelihood of being
successful or (B) the institution of any proceedings against such Person with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, including but not limited to, Environmental Laws,
if the potential penalties, judgments or awards resulting from any such alleged
violations could have a Material Adverse Effect.

 

(f)                                    With reasonable promptness upon any such
request, such other information regarding the businesses, properties or
financial condition of the Consolidated Group as Administrative Agent or any
Lender may reasonably request.

 

Each notice pursuant to this Section 6.05 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto.  Documents required to be delivered pursuant to
Section 6.04(a) or (b) or Section 6.05(e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.05(d) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the

 

54

--------------------------------------------------------------------------------


 

delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 


6.06                        KEEPING OF RECORDS AND BOOKS OF ACCOUNT.


 

Keep complete and accurate books and records of its transactions in accordance
with GAAP (including the establishment and maintenance of appropriate reserves).

 


6.07                        COMPLIANCE WITH LAWS.


 

Comply with all laws (including, without limitation, Environmental Laws), rules,
regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property (whether real,
personal or mixed, or tangible or intangible) if noncompliance with any such
law, rule, regulation, order or restriction would have a Material Adverse
Effect.

 


6.08                        MAINTENANCE OF INSURANCE.


 

At all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice for companies engaged in similar activities in similar
geographic areas as the Borrower and its Subsidiaries; provided that the
Borrower and its Subsidiaries may self-insure to the extent customary among
companies engaged in similar businesses and operating in similar localities.

 


6.09                        MAINTENANCE OF PROPERTIES.


 

Maintain and preserve its properties and equipment material to the conduct of
its businesses in good repair, working order and condition, normal wear and tear
and casualty and condemnation excepted, and will make, or cause to be made, in
such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses, unless the failure to do any of the foregoing would not have
a Material Adverse Effect.

 


6.10                        COMPLIANCE WITH AGREEMENTS.


 

Perform in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

 


6.11                        USE OF PROCEEDS.

 

Use the proceeds of Extensions of Credit for lawful general corporate purposes
not otherwise in contravention of this Credit Agreement.

 

55

--------------------------------------------------------------------------------


 


ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments remains outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 


7.01                        RESTRICTED FUNDED DEBT.


 

Permit any of its Subsidiaries to contract, create, assume or otherwise incur
any Restricted Funded Debt if, after giving effect to any such incurrence, the
aggregate principal amount of all outstanding Restricted Funded Debt of the
Subsidiaries would exceed fifty percent (50%) of Consolidated EBITDA for the
four consecutive fiscal quarter period most recently ended prior to such
incurrence, unless such excess amount of the Restricted Funded Debt to be
incurred is subordinated (on terms and conditions reasonably satisfactory to the
Required Lenders) to the Obligations.

 


7.02                        LIENS.


 

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets (including stock or other securities of any Person,
including any Subsidiary), whether now owned or after acquired, except:

 

(a)                                  Liens incurred and pledges and deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old-age pensions and other social security
laws or regulations;

 

(b)                                 Liens securing the performance of bids,
tenders, leases, contracts (other than for the repayment of borrowed money),
statutory obligations, surety, customs and appeal bonds and other obligations of
like nature, incurred as an incident to and in the ordinary course of business;

 

(c)                                  Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s and vendors’ liens, incurred in good
faith in the ordinary course of business and securing obligations which are not
yet due or which are being contested;

 

(d)                                 Liens for taxes, assessments and other
charges or levies not yet due or which are being contested;

 

(e)                                  zoning restrictions, easements, licenses,
rights, reservations, provisions, covenants, conditions, waivers, restrictions
on the use of property or minor irregularities of title (and with respect to
leasehold interests, mortgages, obligations, liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through or
under or asserted by a landlord or owner of the leased property, with or without
consent of the lessee), none of which materially impairs the use of any parcel
of property material to the operation of the business of the Borrower and its
Subsidiaries taken as a whole;

 

(f)                                    Liens upon any property acquired,
constructed or improved by the Borrower or any Subsidiary which are created or
incurred contemporaneously with or within 180 days after such acquisition,
construction or improvement to secure or provide for the payment of any part of
the purchase price of such property or the cost of such construction or
improvement (but no other amounts); provided that any such Lien or security
interest shall not apply to any other property of the Borrower or any
Subsidiary;

 

56

--------------------------------------------------------------------------------


 

(g)                                 Liens on property existing at the time such
property or the Person owning such property is acquired by, merged into or
consolidated with, the Borrower or any Subsidiary; provided, in each case, that
such liens were not created in contemplation of the acquisition by the Borrower
or any Subsidiary of such property;

 

(h)                                 other Liens on assets other than inventory
or accounts receivable created, incurred, assumed or permitted to exist in the
ordinary course of its business or customary in its industry;

 

(i)                                     extensions, renewals and replacements of
Liens referred to in paragraphs (a)-(i) of this Section 7.02; provided, that any
such extension, renewal or replacement Lien shall be limited to the property or
assets covered by the Lien extended, renewed or replaced and that the
obligations secured by any such extension, renewal or replacement Lien shall be
in an amount not greater than the amount of the obligations secured by the Lien
extended, renewed or replaced;

 

(j)                                     judgment and attachment Liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are being contested in good faith through appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(k)                                  Liens created or deemed to exist in
connection with a Permitted Securitization Transaction (including any related
filings of any financing statements), but only to the extent that any such Lien
relates to the applicable receivables and related property actually sold,
contributed or otherwise conveyed pursuant to such transaction;

 

(l)                                     any Lien against a Securitization
Subsidiary pursuant to any Permitted Securitization Transaction;

 

(m)                               Liens created in connection with the Cash
Collateral obligations of the Borrower and its Subsidiaries not to exceed $30
million in the aggregate from time to time outstanding; and

 

(n)                                 Liens (other than as referred to in
paragraphs (a) through (m) of this Section 7.02 existing on the date of this
Credit Agreement or created from time to time during the term of this Credit
Agreement, either individually or in the aggregate, and securing Indebtedness or
other obligations in an amount not in excess of $30 million in the aggregate.

 

 


7.03                        FUNDAMENTAL CHANGES.


 

Merge with or into or consolidate or combine with any other Person; except
that:  (a) any Subsidiary (direct or indirect) of the Borrower may merge with or
into or consolidate or combine with the Borrower or any other Subsidiary (direct
or indirect) of the Borrower (whether in one transaction or a series of
transactions); (b) any Subsidiary (direct or indirect) of the Borrower may
merge, consolidate or combine with any Person if the surviving Person is a
Subsidiary (direct or indirect) of the Borrower; (c) if no Default or Event of
Default shall have occurred at the time of or immediately after giving effect to
such transaction and be continuing, the Borrower may merge, consolidate or
combine with any Person if the surviving corporation is the Borrower; and (d)
any Subsidiary (direct or indirect) of the Borrower may merge, consolidate or
combine with any other Person as part of a transaction in which the surviving
Person is not a Subsidiary (direct or indirect) of the Borrower, to the extent
that the sum of (i) the aggregate net book value of such Subsidiary, plus (ii)
the aggregate net book value of all other Subsidiaries (direct or indirect) of
the Borrower previously or contemporaneously merged, consolidated

 

57

--------------------------------------------------------------------------------


 

or combined pursuant to this Section 7.03(d), plus (iii) the previous or
contemporaneous Asset Dispositions pursuant to Section 7.04(v), does not exceed
twenty-five percent (25%) of the total consolidated assets of the Consolidated
Group as shown on its consolidated balance sheet for its most recent prior
fiscal quarter.

 


7.04                        ASSET DISPOSITIONS.


 

Make any Asset Disposition (including, without limitation, any sale/leaseback
transaction); except that the Borrower and its Subsidiaries (direct or indirect)
may make:  (i) Asset Dispositions of inventory, or used, worn-out or surplus
equipment, all in the ordinary course of business; (ii) Asset Dispositions on
reasonable commercial terms and for fair value or which would not have a
Material Adverse Effect (except that dispositions of any of the Capital Stock or
all or substantially all of the assets of any Subsidiary shall not be permitted
under this clause (ii)); (iii) Asset Dispositions to the Borrower or any of its
Subsidiaries; (iv) Asset Dispositions to any Person that becomes a Subsidiary
(direct or indirect) of the Borrower as part of a transaction or series of
transactions that includes the Asset Disposition; and (v) Asset Dispositions to
any Person where the sum of (A) the aggregate net book value of the transferred
assets, plus (B) the aggregate net book value of all transactions pursuant to
Section 7.03(d), plus (C) the aggregate net book value of the transferred assets
in all previous or contemporaneous Asset Dispositions pursuant to this Section
7.04(v), does not exceed twenty-five percent (25%) of the total consolidated
assets of the Consolidated Group as shown on its consolidated balance sheet for
its most recent prior fiscal quarter.

 


7.05                        FINANCIAL COVENANTS. 

 

(a)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio, as of the last day of each fiscal quarter, of the
Consolidated Group to be greater than 3.0:1.0.

 

(b)                                 Consolidated Net Worth.  Permit Consolidated
Net Worth at any time to be less than the sum of $1.4 billion, plus, as of the
end of each fiscal quarter occurring after the Closing Date, an amount equal to
fifty percent (50%) of Consolidated Net Income (to the extent positive) for the
fiscal quarter then ended, such increases to be cumulative, plus, as of the end
of each fiscal quarter occurring after the Closing Date, an amount equal to
fifty percent (50%) of the net proceeds from Equity Transactions occurring
during the fiscal quarter then ended, such increases to be cumulative, minus, as
of the end of each fiscal quarter occurring after the Closing Date, an amount
equal to the sum of all dividends and distributions paid by the Parent in
respect of its Capital Stock and amounts used to repurchase or redeem Capital
Stock of the Parent during the fiscal quarter then ended, such decreases to be
cumulative.

 


7.06                        PERMITTED SECURITIZATION TRANSACTION.


 

Enter into or permit to exist any Securitization Transaction that is not a
Permitted Securitization Transaction.

 


7.07                        TRANSACTIONS WITH AFFILIATES.


 

Enter into or permit to exist any transaction or series of transactions with any
officer, director, shareholder, Subsidiary or Affiliate of such Person other
than transactions which are entered into on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate; provided that this Section 7.07 does not
prohibit or restrict any transaction or series of transactions in

 

58

--------------------------------------------------------------------------------


 

which the Borrower is the beneficiary of any terms and conditions otherwise
prohibited or restricted under the Section 7.07.

 


7.08                        DIVIDENDS; STOCK REPURCHASES AND REDEMPTIONS.

 

Declare and make dividend payments or other distributions or purchase, redeem or
otherwise acquire shares of its Capital Stock or the Parent’s Capital Stock in
excess of $150 million per fiscal year unless, after giving effect thereto, the
Consolidated Group shall have more than $400 million in cash and marketable
securities on hand and domiciled in the United States.


 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 


8.01                        EVENTS OF DEFAULT.


 

Any one or more of the following events shall constitute an Event of Default:

 

(a)                                  The Borrower fails to pay any principal on
any Outstanding Obligation (other than fees) as and on the date when due; or

 

(b)                                 The Borrower fails to pay any interest on
any Outstanding Obligation hereunder within three (3) Business Days after the
date due; or fails to pay any fees or other amount payable to the Administrative
Agent or any Lender under any Credit Document within five (5) days after the
date due;

 

(c)                                  (i) The Borrower shall fail to observe or
perform any term, covenant, obligation or condition of the Borrower under this
Credit Agreement or any other Credit Document other than those set forth in
Sections 8.01(a) or (b) hereof, and such failure shall continue for thirty (30)
days (except for the covenants set forth in Sections 7.01, 7.03, 7.04 and 7.05
for which there shall be no such grace period) after notice thereof to the
Borrower, or (ii) any representation or warranty made by the Borrower set forth
in this Credit Agreement or in any other Credit Document or the commitment
letter dated April 15, 2004 among the Borrower, BAS and the Administrative Agent
in respect of this Credit Agreement or in any document, certificate or financial
or other statement delivered in connection herewith or therewith shall be false
or inaccurate in any material respect when made;

 

(d)                                 The Borrower, the Parent or any of their
respective Subsidiaries shall default (beyond applicable periods of grace and/or
notice and cure) in the payment when due of any principal of or interest on any
Indebtedness having an outstanding principal amount of at least $25 million; or
any other event or condition shall occur which results in the maturity of such
Indebtedness being accelerated other than at the option of the Borrower, the
Parent or any such Subsidiary, except with respect to any Subsidiary other than
Borrower, to the extent any of the foregoing does not result in a Material
Adverse Effect or any other Event of Default hereunder;

 

(e)                                  The liquidation or dissolution of the
Borrower, the Parent or any of their respective Subsidiaries, or the suspension
of the business of the Borrower, the Parent or any of their respective
Subsidiaries, or the filing by the Borrower, the Parent or any of their
respective Subsidiaries, of a voluntary petition or an answer seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under the Bankruptcy Code, as amended, or under any other insolvency act or law,
state or federal, now or hereafter existing, or any other action of the
Borrower, the Parent or any of their

 

59

--------------------------------------------------------------------------------


 

respective Subsidiaries, indicating its consent to, approval of or acquiescence
in, any such petition or proceeding; the application by the Borrower, the Parent
or any of their respective Subsidiaries, for, or the appointment by consent or
acquiescence of the Borrower, the Parent or any of their respective
Subsidiaries, of a receiver, a trustee or a custodian of the Borrower, the
Parent or any of their respective Subsidiaries, for all or a substantial part of
its property; the making by the Borrower, the Parent or any of their respective
Subsidiaries, of any assignment for the benefit of creditors; the admission by
the Borrower, the Parent or any of their respective Subsidiaries, in writing of
its inability to pay its debts as they mature or the Borrower, the Parent or any
of their respective Subsidiaries, is generally not paying its debts and other
financial obligations as they become due and payable; or the Borrower, the
Parent or any of their respective Subsidiaries, taking any corporate action to
authorize any of the foregoing, except with respect to any Subsidiary other than
the Borrower, to the extent any of the foregoing does not result in a Material
Adverse Effect or any other Event of Default hereunder;

 

(f)                                    The filing of an involuntary petition
against the Borrower, the Parent or any of their respective Subsidiaries, in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under the Bankruptcy Code, as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing; or the
involuntary appointment of a receiver, a trustee or a custodian of the Borrower,
the Parent or any of their respective Subsidiaries, for all or a substantial
part of its property; or the issuance of a warrant of attachment, execution or
similar process against any substantial part of the property of the Borrower,
the Parent or any of their respective Subsidiaries, and the continuance of any
of such events for sixty (60) days undismissed or undischarged, except with
respect to any Subsidiary other than the Borrower, to the extent any of the
foregoing does not result in a Material Adverse Effect or any other Event of
Default hereunder;

 

(g)                                 The adjudication of the Borrower, the Parent
or any of their respective Subsidiaries, as bankrupt or insolvent, except with
respect to any Subsidiary other than the Borrower, to the extent any of the
foregoing does not result in a Material Adverse Effect or any other Event of
Default hereunder;

 

(h)                                 The entering of any order in any proceedings
against the Borrower, the Parent or any of their respective Subsidiaries,
decreeing the dissolution, divestiture or split-up of the Borrower, the Parent
or any of their respective Subsidiaries, and such order remains in effect for
more than sixty (60) days, except with respect to any Subsidiary other than the
Borrower, to the extent any of the foregoing does not result in a Material
Adverse Effect or any other Event of Default hereunder;

 

(i)                                     A final judgment or judgments for the
payment of money shall be rendered by a court or courts with competent
jurisdiction against the Borrower, the Parent or any of their respective
Subsidiaries, or any of their assets in excess of $15 million in the aggregate,
and (i) the same shall not be discharged (or provision shall not be made for
such discharge), or a stay of execution thereof shall not be procured, within
sixty (60) days from the date of entry thereof, or (ii) the Borrower, the Parent
or any of their respective Subsidiaries, shall not, within said period of sixty
(60) days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal, or (iii) such judgment or judgments shall not be discharged
(or provisions shall not be made for such discharge) within sixty (60) days
after a decision has been reached with respect to such appeal and the related
stay has been lifted;

 

(j)                                     (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan that has resulted in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $15 million, and the Borrower or its
ERISA Affiliate fails to pay such amount when due or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability

 

60

--------------------------------------------------------------------------------


 

under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $15 million;

 

(k)                                  (i) As a result of one (1) or more
transactions after the date of this Credit Agreement, any “person” or “group” of
persons shall have “beneficial ownership” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder) of thirty-five percent (35%) or more of the
outstanding common stock of the Parent; or (ii) without limiting the generality
of the foregoing, during any period of twelve (12) consecutive months,
commencing after the date of this Credit Agreement, individuals who at the
beginning of such period of twelve (12) months were directors of the Parent
shall cease for any reason to constitute a majority of the board of directors of
Parent, provided, that the relationships among the respective shareholders of
the Parent on the Closing Date shall not be deemed to constitute all or any
combination of them as a “group” for purposes of clause (k)(i); or

 

(l)                                     Any Credit Document, at any time after
its execution and delivery by the Borrower and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Borrower, the Parent or any of
their respective Subsidiaries contests in any manner the validity or
enforceability of any Credit Document; or the Borrower denies that it has any or
further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document.

 


8.02                        REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                  declare the commitments of the Lenders to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Credit Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower provide Cash
Collateral for the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it or to the Lenders under the Credit
Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), (g) or (h), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to provide Cash Collateral for the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

61

--------------------------------------------------------------------------------


 


8.03                        APPLICATION OF FUNDS.


 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between the Borrower and
any Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder, (c) the Administrative Agent for the account of the L/C
Issuer, as Cash Collateral for that portion of the L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used as Cash Collateral for the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX
ADMINISTRATIVE AGENT

 


9.01                        APPOINTMENT AND AUTHORITY.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
have no rights as a third party beneficiary of, and no obligations under, any of
such provisions.

 


9.02                        RIGHTS AS A LENDER.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 


9.03                        EXCULPATORY PROVISIONS.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence

 

63

--------------------------------------------------------------------------------


 

of any Default, (iv) the validity, enforceability, effectiveness or genuineness
of this Credit Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 


9.05                        DELEGATION OF DUTIES.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT.

 

The Administrative Agent may at any time upon 30 days’ notice to the Lenders,
the L/C Issuer and the Borrower, resign.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower and with the consent of the Borrower at all times other than during the
existence of an Event of Default, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by

 

64

--------------------------------------------------------------------------------


 

or to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.  Any resignation by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swingline Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swingline Lender, (b) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 


9.08                        NO OTHER DUTIES, ETC. 

 

Anything herein to the contrary notwithstanding, none of the Arrangers or Book
Managers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 


9.09                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. 

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

65

--------------------------------------------------------------------------------


 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(j), 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


ARTICLE X
MISCELLANEOUS

 


10.01                 AMENDMENTS, ETC.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower and the Required Lenders and acknowledged by
the Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given; provided, however, that:

 

(a)                                  unless also consented to in writing by each
Lender directly affected thereby, no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02), it
being understood that the amendment or waiver of an Event of Default or a
mandatory reduction or a mandatory prepayment in Commitments shall not be
considered an extension or an increase in Commitments,

 

(ii)                                  waive non-payment or postpone any date
fixed by this Credit Agreement or any other Credit Document for any payment of
principal, interest, fees or other amounts due to any Lender hereunder or under
any other Credit Document,

 

66

--------------------------------------------------------------------------------


 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Credit Document; provided, however,
that only the consent of the Borrower and the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder,

 

(iv)                              change any provision of this Credit Agreement
regarding pro rata sharing or pro rata funding with respect to (A) the making of
advances (including participations), (B) the manner of application of payments
or prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

 

(v)                                 amend Section 1.09 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(vi)                              change any provision of this Section 10.01(a)
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
or

 

(vii)                           extend the expiry date of any Letter of Credit
to a date after the L/C Expiration Date,

 

(b)                                 unless also consented to in writing by the
L/C Issuer, no such amendment, waiver or consent shall affect the rights or
duties of the L/C Issuer under this Credit Agreement or any L/C Application
relating to any Letter of Credit issued or to be issued by it;

 

(c)                                  unless also consented to in writing by the
Swingline Lender, no such amendment, waiver or consent shall affect the rights
or duties of the Swingline Lender under this Credit Agreement; and

 

(d)                                 unless also consented to in writing by the
Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (ii)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow the Borrower to use Cash Collateral in the context
of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

67

--------------------------------------------------------------------------------


 


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.

 

68

--------------------------------------------------------------------------------


 

(d)                                 Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 


10.03                 NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by the Borrower, any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the

 

69

--------------------------------------------------------------------------------


 

documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) arise out of a dispute solely between two or more
Indemnitees not caused by or involving an act or omission by the Borrower or any
of its Subsidiaries, (y) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (z) result from a claim brought by the
Borrower against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(e).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                    Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent and the L/C Issuer,
the replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 


10.05                 PAYMENTS SET ASIDE.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently

 

70

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 


10.06                 SUCCESSORS AND ASSIGNS.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $3,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the

 

71

--------------------------------------------------------------------------------


 

Loans or the Commitment assigned, except that this clause (ii) shall not apply
to rights in respect of Swingline Loans;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent, the L/C Issuer and the Swingline Lender
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and the L/C Issuer at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or substantive change to the Credit Documents is pending, any Lender
wishing to consult with other Lenders in connection therewith may request and
receive from the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the

 

72

--------------------------------------------------------------------------------


 

L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

 

(e)                                  Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender.  In
the event of any such resignation as L/C Issuer or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective

 

73

--------------------------------------------------------------------------------


 

date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(b).

 


10.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that all Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing the provisions of this Section, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Credit Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 


10.08                 RIGHT OF SETOFF.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Credit Agreement or any other Credit Document to such Lender
or the L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each

 

74

--------------------------------------------------------------------------------


 

Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 


10.09                 INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 


10.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

 


10.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 


10.12                 SEVERABILITY.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid

 

75

--------------------------------------------------------------------------------


 

or unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


10.13                 REPLACEMENT OF LENDERS.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


10.14                 GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                  GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.

 

76

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 


10.15                 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


10.16                 USA PATRIOT ACT NOTICE.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

77

--------------------------------------------------------------------------------


 


10.17                 JUDGMENT CURRENCY.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 


10.18                 ENTIRE AGREEMENT.

 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

BORROWER

:

SABRE INC.

 

 

 

 

 

By:

/s/ James E. Murphy

 

 

Name: James E. Murphy

 

Title: SVP, Corporate Development & Treasurer

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/Anne Brooke Lazorik

 

 

Name: Anne Brooke Lazorik

 

Title: Assistant Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

LENDERS

:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/Robert Mauriello

 

 

Name: Robert Mauriello

 

Title: Principal

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/Robert H. Riley III

 

 

Name: Robert H. Riley III

 

Title: Senior Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORP.,

 

NEW YORK,

 

as a Lender

 

 

 

 

 

By:

/s/Gaylord C. Holmes

 

 

Name: Gaylord C. Holmes

 

Title: Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED,

 

as a Lender

 

 

 

 

 

By:

/s/John T. Feeney

 

 

Name: John T. Feeney

 

Title: Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

BANK ONE, NA,

 

as a Lender

 

 

 

 

 

By:

/s/David I. Shaw

 

 

Name: David I. Shaw

 

Title: First Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,

 

as a Lender

 

 

 

 

 

By:

/s/Mae Reeves

 

 

Name: Mae Reeves

 

Title: Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

LONE STAR BANK,

 

as a Lender

 

 

 

 

 

By:

/s/Melinda N. Jackson

 

 

Name: Melinda N. Jackson

 

Title: Senior Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

By:

/s/David Sunderwith

 

 

Name: David Sunderwith

 

Title: Vice President

 

 

 

 

 

[Signatures Continue on Following Pages]

 

--------------------------------------------------------------------------------


 

 

BANCA NAZIONALE DEL LAVORO SPA,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/Juan Cortes              /s/Francesco Di Mario

 

 

Name: Juan Cortes            Francesco Di Mario

 

Title: Vice President          Vice President

 

 

 

 

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/Jeff P. Geisbauer

 

 

Name:  Jeff P. Geisbauer

 

Title: Corporate Banking Office

 

 

 

 

 

[End of Signature Pages]

 

--------------------------------------------------------------------------------


 

Exhibit 2.01(d)

 

FORM OF REVOLVING LENDER JOINDER AGREEMENT

 

THIS REVOLVING LENDER JOINDER AGREEMENT (this “Agreement”), dated as of
              , 200    , to the Credit Agreement referenced below is by and
among [NEW REVOLVING LENDER] (the “New Revolving Lender”), SABRE INC., a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that Credit Agreement, dated as of June      , 2004 (as
amended and modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Administrative Agent, the Lenders have agreed to
provide the Borrower with a revolving credit facility;

 

WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Borrower has
requested that the New Revolving Lender provide an additional Revolving
Commitment under the Credit Agreement; and

 

WHEREAS, the New Revolving Lender has agreed to provide the additional Revolving
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       The New Revolving Lender hereby agrees
to provide a Revolving Commitment to the Borrower during the Commitment Period
in an amount up to its Revolving Committed Amount set forth on Schedule 2.01
attached hereto. The New Revolving Lender’s Revolving Commitment Percentage
shall be as set forth on Schedule 2.01 attached hereto.  The existing Schedule
2.01 to the Credit Agreement shall be deemed to be amended to include the
information set forth on Schedule 2.01 attached hereto.

 

2.                                       The New Revolving Lender shall be
deemed to have purchased, without recourse, a risk participation from the L/C
Issuer in all Letters of Credit issued or existing under the Credit Agreement
and the obligations arising thereunder in an amount equal to its Revolving
Commitment Percentage of the obligations under such Letters of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the L/C Issuer and discharge when due, its
Revolving Commitment Percentage of the obligations arising under such Letters of
Credit.

 

3.                                       The New Revolving Lender (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms

 

--------------------------------------------------------------------------------


 

of the Credit Agreement, duly completed and executed by the New Lender; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 

4.                                       The Borrower agrees that, as of the
date hereof, the New Revolving Lender shall (a) be a party to the Credit
Agreement and the other Credit Documents, (b) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.

 

5.                                       The address of the New Revolving Lender
for purposes of all notices and other communications is as set forth on the
Administrative Questionnaire delivered by the New Revolving Lender to the
Administrative Agent.

 

6.                                       This Agreement may be executed in any
number of counterparts and by the various parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one contract.  Delivery of an
executed counterpart of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

7.                                       This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

NEW REVOLVING LENDER

:

[NEW REVOLVING LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER

:

SABRE INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Accepted and Agreed

:

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date:                             

 

To:                              BANK OF AMERICA, N.A., as Administrative Agent

 

Re:                               Credit Agreement, dated as of June     , 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among SABRE INC., a Delaware
corporation (the “Borrower”), the Lenders party thereto and BANK OF AMERICA,
N.A., as Administrative Agent.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.                                       The undersigned hereby requests the
following:

 

o  a Swingline Loan Borrowing

 

o  a Revolving Loan Borrowing

 

 

 

o  a Revolving Loan continuation

 

o  a Revolving Loan Conversion

 

2.                                       Date of Borrowing (which shall be a
Business Day):
                                                                                       

 

3.                                       Amount of Borrowing: 
                                                                                                                                     

 

4.

 

Currency:

o  Dollars (required for a Swingline Loan)

 

o  Australian Dollars

 

 

 

 

 

o  British Pound Sterling

o  Canadian Dollars

 

o  Euro

o  Yen

 

 

 

 

 

 

 

 

 

o  Other (specify request)                              

 

 

 

 

5.

 

Type of Loan requested (select one):

 

o  Base Rate Loan (required for a Swingline Loan)

 

 

 

 

 

 

 

o  Eurocurrency Rate Loan

 

 

 

6.

 

Interest Period for Eurocurrency Rate Loans (select one):

 

 

 

 

 

o  One Month

 

o  Two Months

o  Three Months

 

 

 

 

 

 

 

o  Six Months

 

o  Twelve Months

 

The Borrower hereby represents and warrants that (a) this Request for Credit
Extension complies with the proviso at the end of the first sentence of Section
2.01(a), with respect to Revolving Loans, and Section 2.01(c), with respect to a
new Swingline Loan, and with the requirements of Section 2.02 of the Credit
Agreement and (b) the representations and warranties contained in Section
4.02(a) and (b) of the Credit Agreement have been satisfied on and as of the
date of the requested Credit Extension.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

 

SABRE INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.13-1

 

FORM OF REVOLVING NOTE

June      , 2004

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       , its successors or registered assigns
(the “Lender”), the Lender’s Revolving Committed Amount, or if less, the
aggregate unpaid principal amount of all Revolving Loans owing to the Lender
under the Credit Agreement, dated as of June      , 2003 (as amended, restated,
extended, supplemented or otherwise modified, the “Credit Agreement”), among
SABRE INC., as Borrower, the Lenders party thereto and BANK OF AMERICA, N.A., as
Administrative Agent, in accordance with the provisions thereof.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender, at the Administrative
Agent’s Office, in the Applicable Currency in Same Day Funds.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and is
entitled to the benefits thereof.  This Note may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Revolving Loans made by
the Lender may be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Note, all of which are hereby waived by the
Borrower, for itself and its successors and assigns.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

SABRE INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.13-2

 

FORM OF REVOLVING SWINGLINE NOTE

 

June      , 2004

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       , its successors or registered assigns
(the “Swingline Lender”), the aggregate unpaid principal amount of all Swingline
Loans owing to the Swingline Lender under the Credit Agreement, dated as of June
     , 2004 (as amended, restated, extended, supplemented or otherwise modified,
the “Credit Agreement”), among SABRE INC., as Borrower, the Lenders party
thereto and BANK OF AMERICA, N.A., as Administrative Agent, in accordance with
the provisions thereof.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Swingline Lender in Dollars in immediately available funds.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and is
entitled to the benefits thereof.  This Note may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Swingline Loans made by
the Swingline Lender may be evidenced by one or more loan accounts or records
maintained by the Swingline Lender in the ordinary course of business.  The
Swingline Lender may also attach schedules to this Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Note, all of which are hereby waived by the
Borrower, for itself and its successors and assigns.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

SABRE INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 6.05(d)

 

FORM OF COMPLIANCE CERTIFICATE

 

[date]

 

 

Financial Statement Date:                                              

 

To:                              Bank of America, N.A., as Administrative Agent

 

Re:                               Credit Agreement, dated as of June     , 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among SABRE INC., a Delaware
corporation (the “Borrower”), the Lenders party thereto and BANK OF AMERICA,
N.A., as Administrative Agent.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                                                           of the
Borrower, and that, as such, is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.                                   [Attached hereto as Schedule 1 are the]
[The] year-end audited financial statements required by Section 6.04(a) of the
Credit Agreement for the fiscal year of the Parent and its Consolidated
Subsidiaries ended as of the date set forth above, together with the report and
opinion of an independent certified public accountant required by such section
[,have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 6.05 of the Credit Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.                                   [Attached hereto as Schedule 1 are the]
[The] unaudited financial statements required by Section 6.04(b) of the Credit
Agreement for the fiscal quarter of the Parent and its Consolidated Subsidiaries
ended as of the date set forth above [have been electronically delivered to the
Administrative Agent pursuant to the conditions set forth in Section 6.05 of the
Credit Agreement].  Such financial statements fairly present the financial
condition, results of income or operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.                                       The financial covenant analyses and
information set forth on Schedule [1][2] attached hereto are true, accurate and
complete on and as of the date of this Compliance Certificate.  [The Borrower is
in compliance with each of the financial covenants contained in Section 7.05.] 
[The Borrower is not in compliance with the following financial covenants
contained in Section 7.05:]

 

3.                                       [To the best knowledge of the
undersigned during such fiscal period, no Default or Event of Default exists
with respect to the Borrower.]

 

--------------------------------------------------------------------------------


 

[With respect to the Borrower, Defaults or Events of Default exist.  The
following is a listing of such Defaults or Events of Default, including the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto:]

 

 

4.                                       Set forth below is a summary of all
material changes in GAAP and in the consistent application thereof during the
period covered by the financial statements [delivered electronically] [attached
hereto] that materially impact the calculation of the financial covenants
contained in Section 7.05, including a reconciliation between calculation of the
financial covenants before and after giving effect to such changes:

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                          , 200     .

 

 

SABRE INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[Schedule 1
to Compliance Certificate

 

FINANCIAL STATEMENTS AND RELATED DELIVERIES

 

 

(attached)]

 

--------------------------------------------------------------------------------


 

Schedule [1][2]
to Compliance Certificate

 

COVENANT CALCULATIONS

 

--------------------------------------------------------------------------------


 

Exhibit 10.06

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor and the Assignee hereby agree as
follows:  the Assignor hereby irrevocably sells and assigns to the Assignee, and
the Assignee hereby irrevocably purchases and assumes from the Assignor, subject
to and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Letters of Credit and Swingline Loans within such facilities and
guaranties given with respect to such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”); provided that the Assignor shall remain entitled to the
indemnities set forth in Section 10.04(b) of the Credit Agreement pursuant to
the terms thereof.  Such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by the Assignor.

 

 

1.

Assignor:

 

 

 

 

 

 

 

2.

Assignee:

 

[and is an

 

 

 

Affiliate/Approved Fund of [identify Lender]]

 

Borrower:

 

SABRE INC.

 

 

 

Administrative Agent:

 

BANK OF AMERICA, N.A.

 

 

 

Credit Agreement:

 

Credit Agreement dated as of June      , 2004 among the Borrower, the Lenders
party thereto and the Administrative Agent.

 

 

 

Published CUSIP

 

 

Number for Credit

 

 

Agreement:

 

78571YAA8

 

--------------------------------------------------------------------------------


 

Assigned Interest:

 

Facility
Assigned

 

Aggregate
Committed
Amount of such
Facility
(for all Lenders)

 

Amount Assigned of
Commitment/Loans under
such Facility

 

Percentage Assigned of
Commitment/Loans under
such Facility(1)

 

Cusip
Number

 

Revolving Commitment

 

$

 

 

$

 

 

 

%

78571YAA8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[3.                                   Trade
Date:                                                                                 
                                  (2)]

 

4.                                       Effective
Date:                                                                 
                                   (3)

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1) Set forth, to at least 9 decimals, as a percentage of the aggregate
Commitment/Loans of all Lenders under the Facility being assigned.

(2) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(3) To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

:

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

ASSIGNEE

:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Consented to and](4) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[Consented to:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:] (5)

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5) To be added only if the consent of other parties (i.e., the Borrower, the
L/C Issuer and/or the Swingline Lender) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is a Foreign
Lender, it has delivered (or will promptly deliver) to the Administrative Agent
and the Borrower any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that accrue from and after the
Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------